                                                                           Entered on Docket
                                                                           June 12, 2019
                                                                           EDWARD J. EMMONS, CLERK
                                                                           U.S. BANKRUPTCY COURT
                                                                           NORTHERN DISTRICT OF CALIFORNIA


                                  WEIL, GOTSHAL & MANGES LLP
                              1   Stephen Karotkin (pro hac vice)        Signed and Filed: June 12, 2019
                                  (stephen.karotkin@weil.com)
                              2   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              3   Theodore Tsekerides (pro hac vice)     ________________________________________
                                  (theodore.tsekerides@weil.com)         DENNIS MONTALI
                              4   767 Fifth Avenue                       U.S. Bankruptcy Judge
                                  New York, NY 10153-0119
                              5   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              6
                                  KELLER & BENVENUTTI LLP
                              7   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              8   Peter J. Benvenutti (#60566)
                                  (pbenvenutti@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                           UNITED STATES BANKRUPTCY COURT
                             13                            NORTHERN DISTRICT OF CALIFORNIA
      767 Fifth Avenue




                                                                SAN FRANCISCO DIVISION
                             14
                                  In re                                                    Case No. 19-30088
                             15   PG&E CORPORATION,
                                                                                           (Lead Case) (Jointly Administered)
                             16                        -and-
                                                                                           Chapter 11
                             17   PACIFIC GAS & ELECTRIC COMPANY,
                                                   Debtors.                                Adv. Pro. No. 19-03008
                             18

                             19   JH KELLY, LLC,
                                                       Plaintiff,
                             20            v.                                              ORDER REGARDING RESPONSE
                                                                                           DEADLINES AND STATUS
                             21   AECOM TECHNICAL SERVICES, INC.,
                                                                                           CONFERENCE
                                                Defendant.
                             22
                                                                                           [No Hearing Requested]
                             23

                             24

                             25
                                  AECOM TECHNICAL SERVICES, INC.,
                             26                   Third-Party Plaintiff,
                                             v.
                             27   PACIFIC GAS AND ELECTRIC COMPANY,
                                                  Third-Party Defendant.
                             28

                              Case: 19-03008     Doc# 55     Filed: 06/12/19   Entered: 06/12/19 16:02:54      Page 1 of 3
 1          The Court, having considered the stipulation and agreement for order (“Stipulation and

 2   Agreement for Order”) entered into by Pacific Gas and Electric Company (the “Utility”), as Third-

 3   Party Defendant in the above-captioned adversary proceeding, and Third-Party Plaintiff AECOM

 4   Technical Services, Inc. (“AECOM”, together with the Utility, the “Parties”), filed on June 11, 2019

 5   [Adv. Docket No. 54], and, pursuant to such stipulation and agreement of the Parties, and upon the

 6   following recitals as stipulated by the Parties:

 7                                                       RECITALS

 8          A.       On January 29, 2019, the Utility commenced a voluntary case under chapter 11 of title

 9   11 of the United States Code in this Court.

10          B.       On March 14, the Court issued a Notice of Status Conference in a Case Removed to

11   Bankruptcy Court [Adv. Docket No. 12], which set a status conference for May 22, 2019 (the “Status

12   Conference”).

13          C.       On March 22, 2019, AECOM filed a Third-Party Complaint against the Utility in the

14   Adversary Proceeding [Adv. Docket No. 19] (the “Third-Party Complaint”).

15          D.       On March 26, 2019, this Court issued a Summons and Notice of Scheduling Conference

16   in the Adversary Proceeding [Adv. Docket No. 21] (the “Summons”). The Summons requires that the

17   Utility answer or otherwise move (the “Response”) with respect to the Third-Party Complaint within

18   30 days after the issuance of the Summons, i.e., by April 25, 2019.

19          E.       On April 23, 2019, the Parties stipulated that “it is not necessary for the Utility to

20   [answer or otherwise move with respect to the Third-Party Complaint] until after the Motion to

21   Remand Hearing” [Adv. Docket. No. 38] (the “Response Stipulation”). In the Response Stipulation,

22   the Parties agreed that the Utility’s deadline to file the Response would be June 14, 2019, that

23   AECOM’s deadline to oppose the Response, if necessary, would be July 12, 2019, and that the

24   Utility’s deadline to reply in further support of the Response, if necessary, would be July 26, 2019

25   (collectively, the “Response Stipulation Deadlines”).

26          F.       On May 22, 2019, upon request of the Parties, the Court reset the Status Conference for

27   August 13, 2019, at 9:30 am (PDT).

28

 Case: 19-03008       Doc# 55      Filed: 06/12/19      Entered: 06/12/19 16:02:54         Page 2 of 3
                              1          G.      On June 1, 2019, the Parties, along with JH Kelly, LLC (“JH Kelly”), agreed to

                              2   participate in a mediation (the “Mediation”) in an attempt to resolve the claims between and amongst

                              3   the Parties and JH Kelly. The Parties currently anticipate that the Mediation will take place on

                              4   September 4, 2019, and September 5, 2019.

                              5          H.      The Parties agree that it is not necessary for the Utility to file the Response, nor for the

                              6   Status Conference to occur, until after the conclusion of the Mediation or withdrawal from the

                              7   Mediation by either the Utility, AECOM, or JH Kelly.

                              8        NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE
                                  INCORPORATED HEREIN, AND GOOD CAUSE APPEARING, IT IS HEREBY ORDERED
                              9   THAT:
                             10                  1.     The Status Conference shall be reset for October 8, 2019.

                             11                  2.     The Response shall be due twenty-one (21) days after the conclusion of the

                             12   Mediation or withdrawal from the Mediation by either the Utility, AECOM, or JH Kelly, provided that,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   if the Parties have agreed in principle to settle (and subject to Bankruptcy Court approval) the Third-
      767 Fifth Avenue




                             14   Party Complaint at the Mediation, the Parties will meet and confer regarding the Response deadline and

                             15   whether it should be extended or vacated in light of the settlement. The Parties will meet and confer

                             16   regarding the scheduling of the remaining Response Stipulation Deadlines and the scheduling of a

                             17   hearing on the Response, if any, to effectuate timeframes within which to proceed that are similar to

                             18   those contemplated in the Response Stipulation.

                             19

                             20   APPROVED AS TO FORM AND CONTENT:
                             21                                                 REED SMITH LLP
                             22
                                                                                /s/   Marsha Houston
                             23                                                 Marsha Houston

                             24                                                 Attorneys for AECOM Technical Services, LLC

                             25
                                                                           ** END OF ORDER **
                             26

                             27

                             28

                              Case: 19-03008      Doc# 55      Filed: 06/12/19      Entered: 06/12/19 16:02:54         Page 3 of 3
